Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,933,311. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding pending claims 1, 11, 19, Claims 1, 10 and 17 of US 10,933,311 discloses a method, a non-transitory computer readable storage medium and a system as claimed and additional limitations of: a subset of plurality of collectible items, the subset includes at least one of the plurality of collectible items that is respectively associated with geographical coordinates that are included in the map interface; determining whether the client computing device is within a predetermined distance from geographical coordinates associated with the selected collectible item. Claims 1, 
Regarding pending claims, 5, 15, Claims 1, 10 and 17 of US 10,933,311 discloses the claim limitations.
Regarding pending claims 2-4, 6-10, 12-14, 16-18, 20, Claims 2-9, 11-14, 16-18, 20 of US 10,933,311 discloses the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The closest prior art, Rajendran (US 2019/0088086), a method comprising: 
receiving, by a processor (system or server described in paragraph 10 comprises a processor), location information from a location sensor coupled to a first client computing device (paragraphs 10, 29-34), wherein the client computing device is associated with a first user (mobile device100 in Fig. 1, 210 in Fig. 2, paragraph 39); 
causing a map interface to be displayed by a display of the client computing device (map 110 in Fig. 1, paragraph 38), the map interface and a subset of a plurality of collectible items based on the location information wherein the plurality of collectible items are respectively associated with geographical coordinates, wherein the subset includes at least one of the plurality of collectible items that is respectively associated with geographical coordinates that are included in the map interface (Virtual objects including  dragon eggs, coins, rainbow stones, piggy banks and the like, placed at 
receiving an input from the client computing device selecting one of the collectible items displayed on the display (use controls to capture the virtual object, paragraph 40); 
causing a first camera view to be displayed on the display, the first camera view corresponding to a first camera of the client computing device (“Once close to the location associated with a virtual object, the player, using an augmented reality mode of the application, may view a representative image of the object superimposed over a live camera view of the area of the casino”; paragraph 39);
causing an image corresponding to the selected collectible item to be applied to the first camera view of the first client computing device, wherein the image corresponding to the selected collectible item includes an image of the selected collectible item that is overlaid on first camera view (“Once close to the location associated with a virtual object, the player, using an augmented reality mode of the application, may view a representative image of the object superimposed over a live camera view of the area of the casino”; paragraph 39), 
receiving an input from the client computing device selecting the image of the selected collectible item on the first camera view (player may use controls to capture the virtual object and add it to his or her record in their system), and 
selecting the image of the selected collectible item on the first camera view (Player captures the virtual object; paragraph 40. Rajendran also discloses that captured object will temporarily not be displayed and the user device, paragraph 41. 

Tokuchi (US 2018/0229121) discloses a system for collecting or capturing objects in a virtual space associated in the real world (paragraphs 25-26). Tokuchi discloses that the player character is a hung player using a character image to capture a fugitive player (paragraph 26). Tokuchi discloses that an avatar (hunter character image 52) associated with the user is displayed on the map (Figs. 7-8, paragraphs 96-99, 119). Displaying a representation of a player such as an avatar on the map provides a map with the user in a third person perspective. This may help users navigate the map to locate the object. It would have been obvious to one of ordinary skilled in the art to modify Rajendran’s invention before the effective filing date and incorporate an avatar of the first user at a location on the map display based on the location information in order to provide the predictable result allowing users to navigate the map to locate the object with a third person perspective.

Another close prior art Soppelsa (US 2019/0222806) discloses a method of collecting an image from a first camera view (i.e. image of user head using selfie/front facing camera) and overlaying on an image from a second camera view (back camera/background; abstract, paragraphs 27, 57, 116, 188). Soppelsa also discloses a method of determining a filter associated with a type of item and providing, to the client computing device, access to the filter, the filter being an overly on a second camera 
However prior art fails to teach determining a type of collectable item associated with the selected collectable item and determining a filter associated with the type of collectible item. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASSON H YOO/           Primary Examiner, Art Unit 3715